DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 36-37 and 41 objected to because of the following informality:  
Claim 36: On Line 3, the Examiner assumes that “in which cavity” should actually be --in which the cavity--.
Claim 37: On Line 2, the Examiner assumes that “in which cavity” should actually be --in which the cavity--.
Claim 41: On Line 2, the Examiner assumes that “in which cavity” should actually be --in which the cavity--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
 	Claim 44 recites that the third aperture is located at the sealed distal end.  Claim 26, upon which claim 44 depends, recites that “the shell is watertight at least from the sealed distal end to and including the third aperture”.  Since the sealed distal end and the third aperture are in the same location, it is unclear what is the space delimited by “from the sealed distal end to… the third aperture”.  

Response to Arguments
Applicant’s arguments, see Pages 6-11, filed 09 March 2021, with respect to the rejection of claim 24 under USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly-found prior art.
Mander et al. (US 2014/0233015) disclose a test platform (800) (Fig. 8) for facilitating the optical interrogation of a test sample (in cuvette 114), the test platform (800) comprising a shell (102b), a first aperture (706), and a second aperture (708) [0071].  Mander is silent with respect to first and second windows sealing the first and second apertures, respectively, wherein the shell is watertight.  
Li et al. (US 2008/0079943), however, in the same field of endeavor of optical sample interrogation, disclose an apparatus comprising a window to seal a measurement aperture, wherein the 0103].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mander’s first and second apertures with first and second windows, respectively, for the purpose of preventing contaminants from entering the test platform (Li [0103]).  An inherent result of this sealing of apertures is that the shell of the test platform is thus watertight.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-32, 34-35, 40-41, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Mander et al. (US 2014/0233015), hereinafter Mander, in view of Li et al. (US 2008/0079943), hereinafter Li.

Claim 24: Mander discloses a test platform (800) (Fig. 8) for facilitating the optical interrogation of a test sample (in cuvette 114), the test platform (800) comprising: 
 	a shell (102b) defining: 
 		a cavity for receiving at least a portion of a sample tube (114); 
706); 
 	 	a second aperture (708); 
 		a sealed distal end (bottom of shell); and 
 		a proximal end (open top, wherein cuvette 114 is inserted) opposite the sealed distal end.
 	Mander does not explicitly disclose first and second windows sealing the first and second apertures, respectively, wherein the shell is watertight.
  	Li, however, in the same field of endeavor of optical sample interrogation, disclose an apparatus comprising a window to seal a measurement aperture, wherein the apparatus is watertight (apparent since sealing prevents contaminants from entering the apparatus, and water is a contaminant) [0103].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mander’s first and second apertures with first and second windows, respectively, for the purpose of preventing contaminants from entering the test platform (Li [0103]).  Since Mander’s first and second apertures are optically coupled via the cavity (Mander [0071]), it follows that the first and second windows are also optically coupled via the cavity. An inherent result of this sealing of apertures is that the shell of the test platform is thus watertight.

Claim 25: Mander further discloses wherein the proximal end opposite the sealed distal end defines an opening (evident from Fig. 8) configured to removably receive the portion of the sample tube (114) therethrough (“The sample cuvette 114 can be inserted at least partially into the center of the sample chamber 102b, which fits closely around the sample cuvette 114.” [0071]).

Claim 26: Mander further discloses a third aperture (710) of the shell (102b) [0071], but does not explicitly disclose a third window sealing the third aperture.
  	Li, however, in the same field of endeavor of optical sample interrogation, disclose an apparatus comprising a window to seal a measurement aperture, wherein the apparatus is watertight (apparent since sealing prevents contaminants from entering the apparatus, and water is a contaminant) [0103].
0103]).  An inherent result of this sealing of the aperture is that the shell of the test platform continues to be watertight.

Claim 27: Mander wherein the first window (706) and the second window (708) are aligned opposite each other relative to the cavity (“In one embodiment, the second aperture 708 is diametrically opposed to the first aperture 706” [0071]), such that a first axis (702) extending between the first window and the second window intersects a second axis (along the vertical) extending between the sealed distal end and the proximal end of the shell (102b) along a center of the cavity (first and second axes are orthogonal).

Claim 28: Mander further discloses wherein the third window (710) is perpendicular to the first window (706) and the second window (708) (“The third aperture 710 is disposed along a second axis 703, non-collinear with the optical axis 702.” [0071]), such that a third axis (703) extending perpendicular to a face of the third window (710) intersects the second axis (along the vertical) perpendicular to the first axis (702) (all three axes are orthogonal).

Claim 29: Mander further discloses wherein the first window (706) and the second window (710) are parallel to each other (“In one embodiment, the second aperture 708 is diametrically opposed to the first aperture 706” [0071]) and the third window (710) is perpendicular to the first window (706) and the second window (710) (“The third aperture 710 is disposed along a second axis 703, non-collinear with the optical axis 702.” [0071]).

Claim 30: Mander further discloses wherein the first window (706), the second window (710), and the third window (710) each intersect a plane (the plane is created by axes 702 and 703) defined 0071] (evident from Fig. 8).

Claim 31: Mander further discloses a fourth window (opaque window) sealing a fourth aperture (located at bottom of shell 102b), wherein the fourth aperture is defined at the sealed distal end and is configured to seal the sealed distal end, and wherein the fourth window faces the proximal end (at top of shell 102b) [0071].

Claim 32: Mander does not explicitly disclose wherein the fourth window is non-circular.
 	However, Mander does disclose wherein the opening at the proximal end is rectangular (evident from Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mander’s fourth window to be rectangular (i.e. non-circular) for the purpose of having optical symmetry in the test platform so that measurements are not affected by orientation around the vertical axis.  

Claim 34: Mander further discloses: 
 	an emitter (634) disposed outside the cavity, the emitter (634) configured to emit electromagnetic radiation through the first window (706) into the cavity [0071]; and 
 	a detector (638) disposed outside the cavity, the detector (638) configured to receive the electromagnetic radiation through the second window (708) from the cavity  [0070]).

Claim 35: Mander further discloses wherein the shell defines a detector mount (PCBA 606) configured to engage the detector (634) [0070] and prevent other electromagnetic radiation from impinging the detector (634) from a direction other than through the second window (708) (as seen in Fig. 7, the configuration 638).

Claim 40: Mander further discloses wherein the shell (102b) further defines a guide surface (containing a biasing member e.g. spring) proximate the sealed distal end, wherein the guide surface is configured to engage the sample tube (114) in an instance in which cavity receives the portion of the sample tube (114) (the guide surface releases the spring so that the sample tube is able to pop out from the shell) [0052].

Claim 41: Mander further discloses a spring configured to apply a force on the sample tube (114) in an instance in which the cavity receives the portion of the sample tube (114) [0052].

Claim 44: Mander further discloses wherein the third aperture (wherein the third window is an opaque window) is defined at the sealed distal end (located at bottom of shell 102b) and is configured to seal the sealed distal end [0071].

Claim 45: Mander further discloses wherein the first window (706) and the second window (708) are aligned opposite each other relative to the cavity (“In one embodiment, the second aperture 708 is diametrically opposed to the first aperture 706” [0071]), such that a first axis (702) extending between the first window (710) and the second window (708) intersects a second axis (along the vertical) extending between the sealed distal end and the proximal end of the shell along a center of the cavity (first and second axes are orthogonal).

Claim 46: Mander does not explicitly disclose using the optical test platform to measure an optical density of a sample in a sample tube.  
I (and changes thereof) through the sample tube (114) [0070].  Furthermore, the optical density (absorbance A) is inherently a function of transmission intensity, as given by:
                
                    A
                    =
                     
                    
                        
                            log
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    I
                                
                            
                        
                    
                
            
where I0 -is the initial intensity.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mander’s test platform by using the measured transmission intensity to explicitly determine the optical density for the purpose of further characterizing the sample in the sample tube.

Claims 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Mander, in view of Li as applied to claim 24 above, and further in view of Craighead (US 5,867,266), hereinafter Craighead.

Claim 36: Mander is silent with respect to the shell further comprising at least two alignment ribs.
 	Craighead, however, in the same field of endeavor of optical sample analysis, discloses wherein the shell of an optical test platform (100) comprises at least two alignment ribs (128,130) situated along the vertical axis of the optical test platform (Fig. 4, Col. 6, Lines 16-22).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mander’s shell with at least two alignment ribs for the purpose of ensuring the proper alignment of all the components for sample interrogation (Craighead, Col. 6, Lines 16-22).  Because these alignment ribs are situated along the vertical axis, it is evident that they are located between the sealed distal end and the proximal end.  Furthermore, the alignment ribs, by nature of their function (to align) are configured to engage the sample tube in an instance in which cavity receives the portion of the sample tube.

Claim 37: Mander further discloses a spring configured to apply a force on the sample tube (114) in the instance in which cavity receives the portion of the sample tube (114) [0052], wherein the force (vertical) is applied along an axis (along the vertical) extending between the at least two alignment ribs (which are also situated vertically).

Claim 38: Mander further discloses wherein the shell (102b) further defines a guide surface (containing a biasing member e.g. spring) configured to cooperate with the at least two alignment ribs to align the sample tube (114) along an axis (vertical) extending between the sealed distal end and the proximal end (the guide surface releases the spring so that the sample tube is able to pop out from the shell) [0052].

Claim 39: Mander does not explicitly disclose the shape of the guide surface.
 	However, Applicant has provided no criticality for having a U-shape.  Applicant appears to disclose that the guide surface is U-shaped to be compatible with the bottom of the rounded sample tube [0098].  The Examiner notes that a rounded-bottom sample tube is not neither essential nor claimed for the test platform.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mander’s guide surface to be compatibly shaped with the sample tube for the purpose of maximizing the efficiency of the spring and alignment ribs to position the sample tube properly.  A compatibly-shaped guide surface includes a U-shape for rounded-bottom sample tubes and plane-shape for flat-bottom sample tubes.

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Mander, in view of Li as applied to claim 41 above, and further in view of German et al. (US 2015/0355208), hereinafter German.

Claim 42: Mander is silent with respect to wherein the spring comprises a first leg and a second leg.
0006].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mander’s spring to be comprised of first and second legs that apply a force on the sample tube between the two legs for the purpose of repeatably positioning the sample tube so that it is centered (German [0006]).

Claim 43: Mander, in view of Li and German, further discloses wherein the spring is configured to apply the force perpendicular to an axis extending between the sealed distal end and the proximal end (the force is horizontal and the axis is vertical) (German [0006]).

Allowable Subject Matter

Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Claim 33: None of the prior art of record, alone or in combination, teaches or discloses the test platform of claim 31, further comprising an illumination light disposed outside the cavity, the illumination light configured to emit electromagnetic radiation through the fourth window into the cavity and out an opening at the proximal end of the shell.



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896